Gray, C. J.
The only claim made by Uxbridge of a settlement of the pauper in Northbridge was under the St. of 1874, c. 274. There was no evidence that the pauper’s husband ever had a settlement there; and she could not under that statute gain a settlement by her own residence there during his life. Somerville v. Boston, 120 Mass. 574. Testimony that his wife thirty years ago lived with him in Northbridge for three months, “and then he went to Pennsylvania and died," without any evidence that he had not since been heard from, is no proof of the time of his death. There was therefore no evidence that he had died before his wife’s residence for five years in the defendant town; and the plaintiff town fails to support the burden resting upon it of proving the facts necessary to make out the settlement alleged. Amherst v. Shelburne, 13 Gray, 341.

Exceptions overruled.